NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE VISTAPRINT LIMITED AND OFFICEMAX
INCORPORATED
Petiti0ners.
Misce11ane0us Docket No. 954
On Petition for Writ of Mandamus to the United StateS
District Court for the Eastern District of Texas in case no.
6:09-CV-323, Judge Leonard Davis.
ON PETITION FOR WRIT OF MANDAMUS
ORDER
Vistaprint Limited and OfficeMax Inc0rporated sub-
mit a petition for a writ of mandamus directing the
United States District Court for the Eastern District of
Texas to (1) vacate its July 22, 2010 order and (2) transfer
the case to the United States District Court for the Dis-
trict of Massachusetts.
Upon consideration thereof,
IT ls ORDEREr) THAT:

IN RE VISTAPRINT 2
CoiorQuick, L.L.C. is directed to respond to the man-
damus petition within 14 days of the date of filing of this
order.
FOR THE CoURT
 1 3  fs/ Jan Horba1y
Date J an Horbaly
C1erk
cc: Thomas J. Friel, Jr., Esq.
Michae1W. Shore, Esq. APPEALs FOR
Judge, E.D. Tex. |'C*RcUn
C1erk, E.D. TeX. AU@ ] 3 -2[]1[]
s1'7
§
§§
da
§ 5
5
.IAN HORBALY
C|.ERK